Order appealed from reversed, without costs of the appeal to either party, and motion granted allowing, the proposed amendment as to the reformation of the notes, on condition that the plaintiff, within twenty days, pay the defendant her costs and disbursements incurred in her defense since the service of the original complaint, and if such condition be not complied with, then the order is affirmed with ten dollars costs and disbursements to the respondent. Held, that the court had power to grant the motion, notwithstandstanding the statute of limitations had run upon the cause of action *531sought to be introduced at the time when the motion was made. (Hatch v. The Central Nat. Bank, 78 N. Y., 487, and cases there cited by Danforth, J.)